The opinion of the court was delivered, November 4th 1869, by
Read, J. —
The defendant was indicted under the Act of the 8th May, 1854, for wilfully furnishing intoxicating drinks, by sale or gift, to minors, arid on the 8th September 1868, he pleaded guilty, and on the 3d March 1869, the court arrested the judgment. No reason was assigned, but the counsel for the defendant says the Act of 1854 was repealed by the Act of the 17th April 1867. But this is a clear mistake, for the acts are not inconsistent, and it contains no repealing clause, and the Act of 1867 is itself repealed by the Act of the 6th April 1868, and the of-fence is charged to be committed on the 18th April.
Any formal defect in the indictment was cured under the Criminal Procedure Act by the plea.
Arrest of judgment reversed, and Court of Quarter Sessions ordered to proceed to sentence.
Sharswood, J., dissented, being of opinion the indictment was substantially defective in not charging that the sale was for use as a beverage.